OPINION

KELLER, P.J.,
delivered the opinion of the Court
in which KEASLER, HERVEY, and HOLCOMB, J.J., joined.
The State charged appellant with possession of cocaine and possession of methamphetamine. Appellant filed a motion to suppress the evidence seized from the home. The trial court denied the motion, concluding that appellant had no standing to object to the search because he had no reasonable expectation of privacy in his friend’s residence. Appellant was convicted of the offenses. The Court of Appeals affirmed. We granted appellant’s petition for discretionary review.
Having examined the record and briefs and considered the arguments in the case, we have reached the conclusion that our decision to grant review was improvident. We therefore dismiss the appellant’s petition as improvidently granted.
JOHNSON, J., filed a concurring opinion.
WOMACK, J., filed a dissenting opinion, in which MEYERS and PRICE, JJ., joined.